               Case 2:20-cv-01830-JCC Document 14 Filed 03/10/21 Page 1 of 4



1

2

3

4

5

6

7        UNITED STATE DISTRICT COURT WESTERN DISTRICT OF WASHINGTON AT
                                    SEATTLE
8
     JORDAN EL-TAHEL,                                    )   Case No.: 2:20-CV-01830-JCC
9                                                        )
                      Plaintiff,                         )   DEFENDANT MILLER’S FIRST
10                                                       )   AMENDED ANSWER TO
            vs.                                          )   COMPLAINT
11                                                       )
     WHATCOM COUNTY, a governmental entity,              )
12                                                       )
     WHATCOM COUNTY SHERIFF’S
     DEPARTMENT, BILL ELFO and ADAM                      )
13                                                       )
     MILLER, and the marital community
14
                      Defendant.
15

16
     TO: JORDAN EL-TAHEL
17
     AND TO: EMILY BESCHEN AND ROBERT BUTLER, BUTLER BESCHEN LAW PLLC, E.
18

19
     Holly St. Suite 512, Bellingham WA 98225, attorneys for Plaintiff

20   AND TO: GEORGE ROCHE, Whatcom County Prosecuting Attorney 311 Grand Ave Suite

21   201, Bellingham WA 98225, attorney for Whatcom County, Whatcom County Sheriff’s Office

22   and Bill Elfo.

23          COMES NOW, Adam Miller by and through the Law Office of Douglas Wilson, hereby
24   answers Plaintiff’s Complaint:
25
         1. Admit
     ANSWER TO COMPLAINT 2:20-CV-01830 - 1                   LAW OFFICE OF DOUGLAS E. WILSON
                                                                      Douglas E. Wilson
                                                                       P.O. Box 15631
                                                                      Seattle WA 98115
                                                                       (206) 338-7806
              Case 2:20-cv-01830-JCC Document 14 Filed 03/10/21 Page 2 of 4



1        2. Admit
2        3. Defendant Miller is without sufficient information to admit or deny and therefor denies
3
            the same.
4
         4. Defendant Miller admits that he was employed by Whatcom County between February
5
            27, 2017 and February 20, 2019.
6
         5. Admit
7
         6. Admit
8
         7. Defendant Miller admits that he was employed by Whatcom County between February
9

10
            27, 2017 and February 20, 2019.

11       8. Defendant Miller admits to kissing Jordan El-Tahel. The remainder of the allegations are

12          denied.

13       9. Allegation is directed to Defendant Whatcom County and calls for a legal conclusion.

14       10. It is admitted that the Defendant Miller stopped by a friend of Jordan El-Tahel’s
15          unannounced, but it is denied that Miller saw Jordan El-Tahel, stalked her or initiated
16
            sexual advances.
17
         11. Defendant Miller admits that Plaintiff returned to custody in the fall of 2018 while he
18
            was working at the facility. The remainder is denied.
19
         12. Denied.
20
         13. Denied.
21
         14. Allegations are directed to the County.
22

23       15. Defendant Miller admits to kissing Plaintiff El-Tahel and that Jordan El-Tahel was not

24          at all times on camera. The remainder is denied.

25

     ANSWER TO COMPLAINT 2:20-CV-01830 - 2                  LAW OFFICE OF DOUGLAS E. WILSON
                                                                     Douglas E. Wilson
                                                                      P.O. Box 15631
                                                                     Seattle WA 98115
                                                                      (206) 338-7806
              Case 2:20-cv-01830-JCC Document 14 Filed 03/10/21 Page 3 of 4



1        16. Defendant Miller admits to using a phone that was often used by attorneys. The
2           remainder is denied.
3
         17. Defendant Miller admits that he was directed to inform Jordan El-Tahel that she could
4
            be placed in isolation if she made false accusations. Some of her allegations were false.
5
         18. Allegations are directed to employees of Whatcom County and not Defendant Miller.
6
         19. Allegations are directed to Defendant Whatcom County and not Defendant Miller.
7
         20. Allegations are directed to Defendant, Whatcom County and not Defendant, Miller.
8
         21. Allegations are directed to Defendant, Whatcom County and not Defendant, Miller.
9

10
         22. Defendant Miller admits to kissing Jordan El-Tahel. The remainder is denied or calls

11          for a legal conclusion.

12       23. Paragraph 23 does not require an admissions or a denial.

13       24. Allegations are directed to Defendant, Whatcom County and not Defendant, Miller.

14       25. Paragraph 25 does not require an admissions or a denial.
15       26. To the extent that the allegation does not call for a legal conclusion it is denied.
16
         27. Paragraph 27 does not require an admissions or a denial.
17
         28. Defendant Miller admits to pleading guilty to two counts of sexual misconduct. The
18
            remainder is denied.
19
         29. Paragraph 29 does not require an admissions or a denial.
20
         30. Defendant Miller admits he plead guilty to two counts of sexual misconduct.
21
         31. Paragraph 31 does not require an admissions or a denial.
22

23       32. To the extent the allegation does not call for a legal conclusion it is denied.

24       33. Paragraph 33 does not require an admissions or a denial.

25       34. Denied.

     ANSWER TO COMPLAINT 2:20-CV-01830 - 3                    LAW OFFICE OF DOUGLAS E. WILSON
                                                                       Douglas E. Wilson
                                                                        P.O. Box 15631
                                                                       Seattle WA 98115
                                                                        (206) 338-7806
              Case 2:20-cv-01830-JCC Document 14 Filed 03/10/21 Page 4 of 4



1        35. Paragraph 35 does not require an admissions or a denial.
2        36. Allegation is directed to a different defendant and does not require and admission or
3
            denial from Defendant Miller.
4
         37. Paragraph 37 does not require an admissions or a denial.
5
         38. Allegations are directed at a different defendant and does not require Adam Miller to
6
            admit or deny.
7
                                          AFFIRMATIVE DEFENSES
8
           1. Failure to state a claim upon which relief can be granted
9

10
           2. Third-parties over who Defendant, Miller had no control are liable for the Plaintiff’s

11             alleged damages.

12         3. Failure to mitigate damages

13         4. Defendant, Miller reserves the right to amend this Answer to include additional

14             affirmative Defenses.
15                                       RELIEF REQUESTED
16
          Defendant, Miller respectfully request the action be dismissed with prejudice.
17

18                 Dated March 9th, 2021.
                                                 THE LAW OFFICE OF DOUGLAS E. WILSON
19
                                                 __/s Douglas Wilson________________
20                                               Douglas E. Wilson, WSBA #21206
                                                 Attorney for Defendant Adam Miller
21                                               P.O. Box 15631
                                                 Seattle, WA 98115
22
                                                 206-338-7806
23
                                                 Wilsondouglaw@msn.com

24

25

     ANSWER TO COMPLAINT 2:20-CV-01830 - 4                 LAW OFFICE OF DOUGLAS E. WILSON
                                                                    Douglas E. Wilson
                                                                     P.O. Box 15631
                                                                    Seattle WA 98115
                                                                     (206) 338-7806
